Per Curiam.
Action hy plaintiff, claiming to he the owner of two lots in Duluth fronting on Commonwealth avenue, to recover damages to the lots caused hy a change of grade of the street. The case was tried to a jury, and a verdict for plaintiff returned. Defendant appeals from an order denying a new trial.
The sole contention of the city on this appeal is that the trial court erred in instructing the jury that the title to the lots was in plaintiff. The answer denied plaintiff’s title, but the evidence was undisputed that plaintiff was in possession and had been for some time. In addition to the presumption arising from possession, plaintiff offered two deeds of the property to himself, *471under which, he went into possession, and he testified that he owned the lots. There was no offer to prove that he did not. The appeal is without merit.
Order affirmed.